Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Edward Blackmon seeks to appeal the district court’s order denying relief on his self-styled 28 U.S.C. § 1651 (2006) motion, which Blackmon concedes the district court correctly treated as a 28 U.S.C.A. § 2255 (West Supp.2012) motion. Blackmon also seeks to appeal the district court’s order denying his Fed.R.Civ.P. 59(e) motion.* The orders are not appeal-able unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2006). A certificate of ap-pealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
After confining our review to the issues raised in Blackmon’s informal brief, see 4th Cir. R. 34(b), we conclude that Black-mon has not made the requisite showing. Accordingly, we deny a certificate of ap-pealability and dismiss the appeal. We *575dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Although Blackmon styled his motion a Fed. R.Civ.P. 60(b)(1) motion, because the motion was filed within twenty-eight days of the district court's dismissal order and sought reconsideration of that order, we treat the motion as a Rule 59(e) motion.